Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/08/2020.
Claims 1, 4-11, 14-20 are pending and presented for examination. Claims 2-3 and 12-13 have been cancelled. 
Objection with respect to claims 1, 11 are withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9-11, 14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avila (US 2016/0157280 A1) in view of Stanwood et al. (US 2012/0140633 A1) and Johnson et al. (US 2015/0052253 A1).

Regarding claims 1, 11, Avila discloses a service data flow sending method and an apparatus, comprising: 
receiving a to-be-sent service data flow (fig. 3, 214, 228, par. 0063, describes transmitting packets, paragraph 0069-0070 further describes starting an application, which generates to be sent data flow pertaining to service of application, and the discovery of tuple involves that the packets be generated); 

wherein a route sending rule database prestores a correspondence rule between the service domain name information and a data sending channel (par. 0070-0072, discloses association between the service identity and FT or five tuple, see also par. 0081-0082, 0085-0093, describes the association is preconfigured when the application is started prior to routing of traffic); 
determining, based on the service domain name information, a data sending channel corresponding to the to-be-sent service data flow, wherein the data sending channel includes a packet data network (PDN) connection (fig. 3, 220-228, paragraph 0073-0074, based on the association, discloses establishing a dedicated bearer for transmission of packet flow); and 
sending the to-be-sent service data flow via the data sending channel (fig. 3, 228, par. 0076-0077).
Avila fails to disclose but Stanwood discloses wherein obtaining the service domain name information based on internet protocol (IP) description information of the to be sent service data flow (par. 0082-0083, discloses reverse DNS look up); and obtaining the service domain name information based on a correspondence rule between the IP description information of the to be sent service data flow and the service domain name information (see par. 0082-0083, discloses a mapping between the service domain name and IP description information), wherein a flow information database prestores the corresponding rule between the IP description information of the to be sent service data flow and the service domain name information (see par. 0082-0083). 

The motivation for doing so would be to allow using application level data, to classify and route packets, allow more granular level based routing.
Avila fails to disclose but Johnson discloses wherein a format of the service domain name information includes a wildcard (see fig. 1, discloses synthesized URL including wildcard, see also par. 0094, 0100), and wherein the wildcard represents any one character (see par. 0094, 0100, the character being a *); and determining the data sending channel based on the format of the service domain name information including the wild card (see fig. 1, par. 0100, discloses resolving to an IP address as data sending channel).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a format of the service domain name information include a wildcard and determining the sending channel based on the format of the service domain name information including the wild card as described by Johnson. 
The motivation for doing so would be to allow overcoming the scaling issue described by Johnson at par. 0101. 
 



Regarding claims 6, 16, Avila discloses the method and an apparatus wherein: the service domain name information comprises at least one of a domain name of a service, a uniform resource locator (URL) of the service, and application identifier (APP ID) information of the service (see paragraph 0056-0057 and fig. 2, discloses service ID as application identifier); and the second correspondence comprises one or more of the following correspondences: a correspondence between the IP description information of the service server and the domain name of the corresponding service; a correspondence between the IP description information of the service server and the URL of the corresponding service; and a correspondence between the IP description information of the service server and the APP ID information of the corresponding service (see par. 0056-0057, discloses a 5 tuple to include a destination IP address as IP description information of service sever and service ID as APP ID).



Regarding claims 10, 20, Avila discloses the method and an apparatus wherein the correspondence rule between the service domain name information and the data sending channel comprises one or more of the following correspondence rules: a correspondence rule between the domain name of the service and the data sending channel; a correspondence rule between a uniform resource locator (URL) of the service and the data sending pipeline channel; and a correspondence rule between application identifier (APP ID} information of the service and the data sending channel (see fig. 2, par. 0076, describes association or binding a bearer with service ID representing one or more application).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avila in view of Stanwood and Johnson as applied to claim 4, 14 above, and further in view of 3GPP (3GPP TS 24.312 v 13.2.0, Access network discovery and selection function (ANDSF) management object (MO), published March 2016).


the IP description information of the to-be-sent service data flow comprises at least one of a source IP address, a destination IP address, a source port, and a destination port (par. 0056-0057, discloses 5 tuple including sour IP address);
the IP description information of the service server comprises at least one of a source IP address, a destination IP address, a source port, and a destination port (see paragraph 0056-0057, discloses 5 tuple to include destination IP address). 
Avila fails to disclose but 3GPP discloses the first correspondence comprises one or more of the following correspondences: a correspondence between the destination IP address of the service data flow and the source IP address of the service server; a correspondence between the destination port of the service data flow and the source port of the service server; a correspondence between the source IP address of the service data flow and a source address range in which access of the service server is allowed; and a correspondence between the source port of the service data flow and a source port range in which access of the service server is allowed (see section 5.7.44 to 5.7.47 at p.104-105 describes association of rule for a particular flow that is at least identified by certain values, including StartSourcePortNumber, EndSourcePortNumber, StartDestPortNumbers and EndDestPortNumber, a correspondence between the source port of the service data flow and a source port range in which access of the service server is allowed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a correspondence between source port of the service data flow and source port range in which access of the service server is allowed. 
. 

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avila in view of Stanwood and Johnson as applied to claim 1, 11 above, and further in view of Zaus et al. (US 2015/0271708 A1).

Regarding claims 7, 17, Avila fails to disclose but Zaus discloses the method and an apparatus wherein the processor is further configured to perform: obtaining the correspondence rule between the IP description information of the to-be-sent service data flow and the service domain name information from an application layer or an operating system of the UE (see paragraph 0037, discloses using domain name, OSid to identify or define IP flow description and storing OSid in operating system).
Avila further discloses using the destination address or the IP description information of the to be sent service flow to identify or define an IP data flow (see paragraph 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a correspondence rule between the OSID or domain name and IP description information as suggested by Zaus to Avila, to allow discriminating the particular flow with rule to accomplished routing based on policy. 

Regarding claims 8, 18, Avila fails to disclose but Zaus discloses the method and an apparatus wherein the processor is further configured to perform: obtaining the service domain name information corresponding to the to-be-sent service data flow comprises: receiving the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining service domain name from an operating system of the UE. 
The motivation for doing so would be to describe the flow using more granularity such that more control of particular flow can be achieved. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                              

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/Primary Examiner, Art Unit 2466